UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6900


KWAME HOLLOWAY-DUNN,

                     Plaintiff - Appellant,

              v.

GEORGE T. SOLOMON, Director; DENNIS DANIELS, Administrator; D.
MILLS, Administrator; MS. BOND, Chief D.H.O. Raleigh; DONALD TRUMP;
VERDEEN B. BENJAMIN,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:17-ct-03078-BO)


Submitted: January 22, 2019                                       Decided: January 25, 2019


Before MOTZ, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kwame Holloway-Dunn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kwame Holloway-Dunn appeals the district court’s order denying relief on his 42

U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Holloway-

Dunn v. Solomon, No. 5:17-ct-03078-BO (E.D.N.C. July 13, 2018). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2